Title: To James Madison from John Elmslie, Jr., 23 January 1802 (Abstract)
From: Elmslie, John
To: Madison, James


23 January 1802, Cape Town, Cape of Good Hope. Has received no dispatches from government since writing on 25 Oct. Encloses account of expenditures in claiming cargo of the Pacific of New London, condemned recently in vice-admiralty court. While the case was pending, wrote repeatedly to Pickering and to the owners at Norwich but has received no replies. Encloses account for cash and supplies furnished Richard Butler, now master of U.S. frigate Essex, at Captain Preble’s request. Asks that payment for both accounts, if approved, be sent to John Evans of Philadelphia for Elmslie’s account. Encloses list of American vessels in port from June to December 1801.
 

   RC (DNA: RG 59, CD, Cape Town, vol. 1). 3 pp. Enclosures not found.


   A full transcription of this document has been added to the digital edition.
